94 P.3d 80 (2004)
2004 OK 52
Shawn M. HORVAT, Appellant,
v.
STATE of Oklahoma, ex rel. the DEPARTMENT OF CORRECTIONS, and State of Oklahoma, ex rel. the Merit Protection Commission, Appellees.
No. 99,976.
Supreme Court of Oklahoma.
June 21, 2004.
Certiorari Denied June 21, 2004.

ORDER DENYING CERTIORARI AND APPROVING COURT OF CIVIL APPEALS OPINION FOR PUBLICATION

PART I
¶ 1 Now before the Court is the Petition for Writ of Certiorari of Appellees. After review thereof the Petition is denied.

PART II
¶ 2 The opinion of the Court of Civil Appeals, Division (II), by Colbert, C.J., rendered on April 13, 2004, 2004 OK CIV APP 59, 95 P.3d 190, 2004 WL 1588035, pursuant to 20 O.S.2001, § 30.5, is approved for publication in the official reporter and therefore accorded precedential value.
¶ 3 ALL JUSTICES CONCUR.